Title: General Orders, 29 May 1799
From: Hamilton, Alexander
To: 


[New York] May 29th. 1799.

All Returns of the Troops, in Field and in Garrison, including Inspection Returns, and those relating to the Recruiting Service, and for the present, all Pay and Muster Rolls are to be sent addressed to Brigadier General North, Adjutant General, at New York, indorsed on Public Service.
All Returns of Ordnance, Arms, Accoutrements, Clothing, Forts, Camp Utensils, and in General, of all Public Stores, which are on hand, and those which are wanted, reporting the latter from the former in distinct Returns, are to be sent addressed to Colonel Ebenezer Stevens, Agent for the War Department, at New York, indorsed as above.
